Title: To Thomas Jefferson from James Madison, 14 August 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Montpellier Aug. 14. 1808
                  
                  Yours of the 12th. with the papers it refers to came duly to hand.
                  Among the letters now forwarded is one from Turreau inclosing a copy of one to him from Mr. Gallatin. He appears to have drawn conclusions from his conference with Mr. G. not warranted by it. Mine with him merely referred him to Mr. G. I think it will be not amiss, as he has acted & incurred expence in the case, to sanction this purpose. Whilst one belligerent has so many means for getting its subjects away, besides the Periodical Packets, it seems hard to restrict others from expedients which expose neither our property nor mariners: provided abuses of other sorts be sufficiently guarded agst. It is probable that the whole or very nearly, of the Frenchmen now in the U.S. were here before the Embargo took place. With this letter & copy, I send also those from Turreau just returned by you, that you may have an entire view of what has passed. Whatever your decision may be, it will be most convenient to send it direct to Mr. Gallatin.
                  As the interview with Canning held out by Pinkney was probably sought by the latter, I am the less inclined to hope much from it, especially as the news from Spain must have had the usual effect on such a Cabinet, of raising its tone. It appears also from the English gazettes, that little impression was made by the arrival of what passed with Rose. The Morning Chronicle, you will observe, merely refers to the list of papers; whilst it republishes Erskine’s letter which combats its own party, with observations flattering to the writer. The Courier has republished Rose’s Ultimatum only, that is, his last letter, passing over the whole subject with little further notice. Nor does it appear that any allusion to these topics was made in Parliament, altho’ not less than 10 days had elapsed. It is true the setts of papers I have are without a few links, and the hearing of the St. Michael may have contributed to suspence. But the appearance on the whole does not correspond with the anticipation of Erskine himself, as to the interest that wd. be excited.
                  Mr. P. has been drawn into an error by the importunity of Halsey & the pliability of the Portuguese Ambassador. It is not dishonorable for our Citizens to take licences from a foreign Govt. where their own acknowledges the right to refuse. But there is an obvious disadvantage in opening that door of foreign influence, and it is improper, were it otherwise, for the Govt. to patronize particular Citizens in pursuit of such favors. I see that it was a fact, that Percival rejected a request made in behalf of the W. Indies, to draw corn from G. B. so that but for the evasions of the Embargo, there must have been an uproar in the W.I. far more operative than the disturbance among the  weavers.
                  I think it cannot fail to happen from the new turn in the belligerent state of things, that advantage will accrue to the U.S: and it is certainly our duty to make use of any occasions that may be presented for obtaining by honorable & prudent means, the justice that is witheld from us. I observe that Bonaparte is aware of the policy of augmenting his force in Germany, during the crisis with Spain; well knowing the latent dispositions in that quarter. Hence it may be inferred as well as from his character & past conduct, that if he relies on the sword in Spain, his operations will be as rapid and decisive as he can make them. A protracted check even may produce a general reflux of the tide agst. him.
                  I have done nothing yet as to Micheaux, not knowing whether the next vessel is to be a pub. or private one, nor whether if the former she will touch at a French port. If indeed he proceeds in a Natl. vessel nothing will be necessary but instructions from the Secy. of the Navy to the commander.
                  The Rider from Washington does not call on me as his predecessor did, either going to or returning from his trip to Charlottesville. I presume it is not a part of the plan, & that it was a courtesy only heretofore. I think however it wd. be an important improvement of the plan, for him to take both Monticello & me in his route, as it wd. quicken so much the communication between us. The delay now experienced may be important. It has already been in some instances inconvenient. The end might be easily attained without expence to the public: by simply permitting him to leave W. at 12 or 1. instead of 3 OC. on tuesday, and substituting 11 or 12 instead of 9 for his return on Sunday. This wd. give 2 or 3 hours for your & my use, at the same time that it wd save us from sending to the post-office. The difference made at Washington wd. be of no consideration in the Absence of the Ex. and wd. be over balanced if it were less the case, by the accomodations afforded, to what at present is the most important purpose answered by the regulation.
                  We have in view, if possible, to make a visit to Monticello, and shall be gratified in making it coincide with the expected one which you mention. Our prospects of company however do not allow us to form any precise determination.
                  Yrs. with respectful attachment
                  
                     James Madison 
                     
                  
                  
                     I think you will find your answer to Sullivan inclosed between the leaves of yours to me. I am confident it was sent.
                  
               